Citation Nr: 1636826	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine injury (back disability) to include as secondary to service-connected disabilities of the right and/or left Achilles tendonitis.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his friend testified in a hearing at the RO in December 2010.  A transcript of that hearing was associated with the claims file.

In April 2014, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.


FINDINGS OF FACT

1.  A lumbar spine injury (back disability) was not manifest in service, arthritis did not manifest within one year of separation from service, a back disability is not otherwise related to service, and a back disability was not caused or aggravated by a service-connected disability. 

2.  Service connection is in effect for residuals of right Achilles tendonitis, rated at 20 percent, and residuals of left Achilles tendonitis, rated at 20 percent; the total combined rating is 40 percent.

CONCLUSIONS OF LAW

1.  Service connection for lumbar spine injury (back disability) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for the assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in March 2009 fully satisfied the duty to notify provisions as to the claim for service connection.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An additional letter dated in May 2014 informed the Veteran as to TDIU and also included a formal application for TDIU, VA form 21-8940.  To the extent that it could be argued that complete notice was not provided prior to the rating decision now on appeal, since the TDIU letter was not sent until May 2014, the claims were readjudicated subsequent to the Veteran's receipt of fully-compliant VCAA notice in the February 2016 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, as well as Social Security Administration (SSA) records.  The Veteran has indicated that there is no more evidence outstanding.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided VA examinations for his claimed back disability most recently in October 2015.  As will be discussed in greater detail below, the examiners' opinions in 2015 were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the 2015 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, which includes TDIU, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided the Veteran an appropriate VA examination relevant to the TDIU claim in the October 2015 examination referenced above.  The VA examination report is thorough and supported by the available treatment records as relevant to TDIU.  The examination provides sufficient information to assess the current severity of the Veteran's service-connected disabilities in terms of occupational impact.  Based on the examination, the Board concludes the 2015 examination, in conjunction with the rest of the record, is an adequate report upon which to base a decision.  See Barr, 21 Vet. App. at 312.  Also, as sufficient efforts were made including sending the Veteran a TDIU application and a letter informing him as to the requirements for TDIU, and obtaining the noted medical records and the requested medical opinions, the Board finds substantial compliance with the April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310 (b).

The Board notes that combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not potentially applicable as the Veteran does not contend that his back disability is the result of combat service. 

In this case, the Veteran claims that he has a back disability that was incurred in service or was caused or aggravated by his service-connected right and/or left Achilles tendonitis. 

The Veteran's service treatment records include a January 1989 enlistment examination which does not indicate pre-enlistment back problems.  In service, he sought treatment for sudden back pain while running in November 1989.  The assessment was low back muscle strain, treated with Tylenol and Ben Gay.  In December 1990 he reported back pain after being pushed against a balcony railing.  The assessment was back muscle strain.  An X-ray was negative for rib fracture.  He was given ibuprofen and put on no duty for 48 hours.  During his July 1993 separation examination, he reported no bone or joint problems, as well as no recurrent back pain.  The clinical examination showed no abnormality of the spine.  

VA treatment records dated from February 2007 reflect morning back pain with no diagnosis.  Complaints of low back pain have been noted in the record from this time forward.  

The Veteran underwent a VA examination in June 2009.  The examiner reviewed the claims folder and opined that it is less likely as not that the low back condition is caused by or the result of the Veteran's military service.  The examiner noted that the service treatment records contained only one entry for low back pain treatment in November 1989 and observed that the record is otherwise silent regarding this condition.  Therefore he concluded that there is no current objective evidence that the low back pain is a result of or caused by the Veteran's service.  

The Veteran was afforded a VA examination in September 2011 by an examiner who reviewed the treatment records and claims folder.  The examiner made a diagnosis of degenerative joint disease (DJD) of the thoracic spine and lumbar strain.  The examiner opined that the Veteran's lumbar strain and DJD of the thoracic spine are not caused by or the result of or aggravated by his right Achilles tendonitis and left Achilles tendonitis.  The examiner explained that, based on review of the medical records, medical literature and his clinical experience, there is no way to connect the Veteran's bilateral Achilles tendonitis to his thoracolumbar condition.  The examiner noted that there is no reason that his ankle problems would cause or aggravate his back condition.  He opined that it is more likely the Veteran's spine condition is related to physical work over the years.  He stated that a nexus cannot be made for causation or aggravation.  

In the April 2014 Board Remand Decision, the Board observed that in the 2009 VA examination the examiner provided a negative opinion as to the relationship between current back disabilities and low back symptoms noted in service.  The Board noted that the opinion was based in part on the absence of "objective evidence" of back disability between 1989 and years after service.  The examination report; however, noted the Veteran's report of back pain continuing after an in-service injury and becoming progressively worse.  The Board ordered an additional examination, noting that VA cannot accept a medical opinion that does not consider a veteran's competent and credible report of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

The Veteran was afforded the additional VA examination in October 2015.  The examiner reviewed all available records to include VBMS, Virtual VA and all VA treatment records.  The examiner was required to acknowledge the Veteran's reports of ongoing back symptoms beginning with in-service injury and consider the remainder of the evidence in the claims file.  This was noted.  See VA October 2015 examination report, p. 12.  The examiner opined that the Veteran's current back disability is not related to a disease or injury in service, to include documented back complaints in service.  The examiner explained that back strain/spasms are episodes of acute back pain most often associated with, or following specific activities or events such as lifting an object or overuse.  Episodes are most often transient, self-limited, and respond to rest and medication.  She stated that different episodes occur de novo, and are caused by and specific to different events at different times.  She further stated that episodes of back spasm most often are not related to nor caused by prior episodes.  The examiner stated that the Veteran's history of intermittent discomfort since service does not substantiate the onset of a chronic back disability/disorder during or proximate to active service.  Moreover, she stated that the Veteran's recent back symptoms are also etiologically related to muscle deconditioning/weakness caused by his nonservice-connected Multiple Sclerosis (MS).

The examiner also stated that the Veteran's current back disability is less likely as not (less than 50/50 probability) caused or aggravated by the service connected ankle disabilities.  She based her opinion upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  She explained that, from a biomechanical perspective, the scientific evidence does not substantiate a cause and effect relationship between a lower extremity condition and the development of, or permanent aggravation of, a spine condition, or a condition in the opposite lower extremity--except for when the condition results in a severe gait abnormality with pelvic tilt (such as in Trendelenburg lurch or that seen with a marked leg length discrepancy).  She stated that additionally, it would be necessary for the severe gait abnormality to be present for a prolonged period (years) for the resultant extra stress to have any significant chronic effect on the opposite extremity, or on the initiation or aggravation of a chronic spine/back condition.  She observed there was no objective evidence that the Veteran's service-connected Achilles tendonitis resulted in a prolonged pelvic tilt type of gait.  The examiner further explained that medical literature does not support Achilles tendonitis as a cause for such gait abnormalities.  Rather, she explained that Trendelenburg lurch (pelvic tilt gait) is caused by weakness in gluteus musculature (hip abductor insufficiency).  She noted that Achilles tendonitis does not cause a Trendelenburg lurch gait or marked leg length discrepancy.  

The examiner noted that with regards to claimed "associated instability" of the ankles-the Veteran does not have structural instability of his ankle joints, as the ankle joints (with associated ligaments and tendons) were stable on examination.  The examiner did note the Veteran has mild neuromuscular ankle weakness (left greater than right) which is most likely etiologically related to his nonservice-connected MS.  She stated that neuromuscular ankle weakness is not etiologically related to Achilles tendonitis.  Thus, she concluded that the Veteran's back condition is less likely as not due to his service-connected Achilles tendonitis.  She stated that, while the Veteran's military service is noted and appreciated, a nexus cannot be made between Veteran's back condition and his military service (to include his service-connected Achilles tendonitis).

SSA records contain a 2009 decision showing that the Veteran is considered disabled for SSA purposes based on central vision loss/statutory blindness and MS with an onset dated in April 2008.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability that was incurred in or is otherwise related to service or was caused or aggravated by his service-connected Achilles tendonitis.

Initially, the Board points out that no chronic low back disability was noted in service and there is no credible evidence of degenerative arthritis of the lumbar spine within one year of service separation.  Although there was treatment in service for low back strain, the 1993 separation examination was negative and the Veteran affirmatively denied recurrent back pain.  There was no treatment for the low back or even mention of low back pain until approximately 2007, many years following service.  Thus, service connection based on 38 C.F.R. §§ 3.303 (b), 3.307 and 3.309 is not warranted.  

Moreover, the Board finds the gap of 14 years between separation from service and the first treatment post service to weigh against the claim on a direct basis.  While passage of time alone is not wholly dispositive, it is a factor that may be weighed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Additionally, all of the medical opinion evidence is against a finding that the condition is otherwise related to service.  Therefore, service connection pursuant to 38 C.F.R. § 3.303 (d) is not warranted.  

In this regard, the Board finds the 2015 VA examination to be the most probative evidence of record.  The Board finds the 2015 examination to be essentially controlling evidence because the VA examiner explained the underlying reasons for the conclusions reached and considered the Veteran's contentions.  Specifically, it provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the documents that comprise this claim, VBMS/VVA documents, for review, specifically discussed evidence contained in the record and documented an exhaustive review of the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiner's otherwise uncontroverted opinion as to etiology on a direct basis to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

For much the same reason with respect to whether the current low back disability was caused or aggravated by a service-connected disability, the Board finds the October 2015 VA examination report of significant probative value.  Again, the examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record, and physical examination.  Further, a complete and thorough rationale was provided for the opinion rendered as to secondary service connection.  The examiner's conclusions and rationale were detailed and not inconsistent with any facts in the record.  

The Board also notes that the examiner's opinion is supported by the 2011 VA medical opinion, which itself was not wholly without probative value.  That medical professional reached the same conclusion as to the lack of a relationship between the service-connected Achilles tendonitis and the low back disability.  

The Board also has considered the reports of the Veteran that his current low back problems were caused in service at Camp Lejeune or caused or aggravated by the gait abnormality he experiences due to his service-connected disability.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as an abnormal gait and pain in the back, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran is competent to report that he has back pain or walks with difficulty causing back pain.  However, as to causation or aggravation, the VA opinion is far more detailed and was prepared by a skilled neutral professional.  In light of the foregoing, the Board affords far greater probative weight to the findings of the VA examiners, based on their greater level of medical education, training, and experience.  Thus, while the Veteran believes that back problems he has experienced over the years are connected to his in-service symptoms, the VA examiner found that there was no such relationship.  

In conclusion, the most probative evidence of record indicates that the Veteran's current low back disability was not incurred as a result of service, was not manifest within one year of separation, is not otherwise shown to be related to service, and was not caused or aggravated by his service-connected disabilities.  As discussed, the Board finds the October 2015 VA examination report of significantly greater probative value than the Veteran's lay statements.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

TDIU

The Veteran asserts that he is unemployable as a result of his service-connected left and right Achilles tendonitis which are currently rated as 20 percent disabling each and as 40 percent disabling in combination.  Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

As noted above, the Veteran is service-connected for right or left Achilles tendonitis each of which is rated as 20 percent disabling.  His combined rating is 40 percent.  His argument is that he is unemployable due to the effects of his Achilles tendonitis on his ability to get around.  His combined 40 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

The remaining question before the Board is whether entitlement to TDIU would be warranted on an extraschedular basis.  In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to an appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran last worked in 2007 doing labor as well as briefly in fast food.  SSA records show he was found disabled effective in 2008 due to central visual field loss/statutory blindness, and MS.  

During his October 2015 VA examination, he reported that he does not do any real activity at present.  He reported that he can walk some inside the house but must keep close to the wall for safety but the examiner noted this was not due to the service-connected Achilles tendonitis.  She also noted the Veteran was in a wheelchair with lap belt due to MS and not related to the service-connected Achilles tendonitis.  Also, he used a walker and cane.  She stated that he thought he had a little bit of college.  The examiner noted that it was impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination could significantly limit functional ability when the joint is used repeatedly over a period of time.  As such, any additional functional loss due to "pain on use" cannot be determined.  Also, she stated that the Achilles tendonitis would at least as likely as not result in increased discomfort with activities which place repeated stress on the ankle--such as running, jumping, or jogging, but, the precise increase in functional limitation could not be determined without speculation.  The occupational impact was considered to be: potential (at least as likely as not) increase in discomfort associated with activities which place excessive strain on the Achilles tendons--such as jogging/running/jumping or prolonged walking.  Thus, it was noted that any work that does not rely on activities which would place excessive strain on the Achilles tendons--such as jogging/running/jumping or prolonged walking would not be precluded by his service-connected disabilities.  She observed that the Veteran is capable of completing sedentary or light duty work.  She added that, even if the low back disability were service-connected, the ankle and back conditions do not render him unable to function in an occupational environment.  This is because similar physically strenuous activities would at least as likely as not result in increased discomfort in relation to the Veteran's residuals Achilles tendonitis or his low back disability.  When considering his service-connected disabilities, and/or his currently not service-connected back condition, the Veteran is capable of completing sedentary or light duty work.  He describes that he currently spends most of his day seated.  

A May 2014 report from VA Vocational Rehabilitation and Education reflects that the Veteran was placed in Discontinued status with that department in July 2011 for Failure to complete the Evaluation, and thus no determination was made as to Feasibility.  He did not return to the program as of May 2014.  

Parenthetically, the Board notes that the Veteran has been judged not competent to handle funds in a May 2014 rating decision.  This ruling is not noted to be related to Achilles tendonitis.  

While the evidence reflects that the Veteran's right and left Achilles tendonitis causes some occupational impairment, there is no credible evidence that the Veteran's service-connected right and left Achilles tendonitis renders him unable to secure or follow a substantially gainful occupation.  The medical evidence contains the uncontroverted opinion of the VA examiner that the right and left Achilles tendonitis do not preclude sedentary work.  The opinion is well-supported by the record and is based on a review of the file and examination of the Veteran; it is considered highly probative on this issue.  Moreover, SSA records do not indicate that right and left Achilles tendonitis are a factor in his being found disabled for work by that agency.  Essentially, with the exception of the Veteran's assertions, the evidence is wholly against the claim.  His lay assertions have been considered but are less probative than the opinion of a trained medical professional as to the functional limitations caused by the right and left Achilles tendonitis.  

In summary, the preponderance of the evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar spine injury (back disability) to include as secondary to service-connected disabilities of the right and/or left Achilles tendonitis, is denied.

Entitlement to TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


